Citation Nr: 9920214	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-27 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that denied the veteran's claim for entitlement to a 
permanent and total disability rating for pension purposes.  
A notice of disagreement was received in July 1997.  A 
statement of the case was issued in July 1997.  A substantive 
appeal was received from the veteran in September 1997. 


REMAND

The veteran contends, in substance, that a total disability 
rating for pension purposes is warranted.  The Board notes 
that several cases have been decided by the United States 
Court of Appeals for Veterans Claims (Court) (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) which significantly impact the issue of non-service-
connected pension.  In Roberts v. Derwinski, 2 Vet.App. 387, 
390 (1992), it was held, in part, that each disability in a 
pension case must be assigned a percentage rating, and that 
the VA should discuss the diagnostic codes involved in the 
claim.  In Brown v. Derwinski, 2 Vet.App. 444, 446-47 (1992), 
it was held that a pension claim must be considered under 
both the average person standard and the unemployability 
standard.

The most recent evaluations of the veteran's non-service-
connected disabilities (other than alcoholism, which was 
determined to be due to his own willful misconduct), set 
forth in the June 1997 rating action, are as follows: 
degenerative joint disease of the lumbosacral spine, hips, 
and knees, rated as 10 percent disabling; chronic bronchitis, 
rated as 10 percent disabling; and an ear infection, swelling 
of the eyes, dizzy spells, frequent heat and sweating spells, 
hearing loss, tinnitus, joint pain, exposure to Agent Orange, 
and alcoholic liver disease with abdominal ascites, all rated 
as noncompensable.  

These disabilities were rated by the RO under the VA's 
Schedule for Rating Disabilities (38 C.F.R. Part 4), and 
while most of the conditions that the veteran appears to be 
afflicted with and which he claims render him permanently and 
totally disabled have been rated by the RO, some have not.  
The Board notes, for example, that the veteran has been 
diagnosed with possible sleep apnea, sinusitis, and 
gastrointestinal bleeding; and he underwent a colonoscopy in 
December 1997 which revealed diffuse diverticulosis, and 
bleeding internal hemorrhoids.  These conditions should be 
rated prior to appellate review of his claim for non-service-
connected pension benefits.

Further, with regard to the veteran's alleged hearing loss, 
the Board notes that it does not appear that the veteran was 
afforded an audiologic examination (to include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test).  Also, with regard to both the hearing loss 
and ear infection, it is noted that a portion of the VA 
Schedule for Rating Disabilities relating to disabilities of 
the ear were revised effective June 10, 1999.  As the 
veteran's claim for nonservice connected pension benefits was 
filed in October 1996 and thus prior to the change in the 
rating criteria, consideration should have been given to both 
the "new" and "old" criteria 

Specifically, in Karnas v. Derwinski, 1 Vet.App. 308 (1991), 
the Court indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Recently, 
in the of Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
essentially held that in view of the effective date rule 
contained in 38 U.S.C. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply the effective date of revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  Accordingly, the 
Court essentially held that for any date prior to the 
effective date of revised regulations, the Board could not 
apply the revised rating schedule to a claim.  The dictates 
of Rhodan should be considered in readjudicating this claim.  

It is further noted that service connection has been 
established for post traumatic stress disorder (PTSD), and 
this disability is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  It is 
noted that the psychiatric rating criteria of the VA Schedule 
for Rating Disabilities were revised effective November 7, 
1996 (and are currently under 38 C.F.R. § 4.130).  
Consideration should have been given to both the "new" and 
"old" criteria.  Karnas; Rhodan. 

In view of all of the above, this matter is REMANDED to the 
RO for the following action:

1. The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

2.  The veteran should also undergo 
another VA general medical examination in 
order to determine the nature and 
severity of all of his disabilities.  All 
findings should be reported in detail, 
including whether the veteran suffers 
from sinusitis, sleep apnea, and a 
gastrointestinal bleed  (if he does not 
suffer from any of these disabilities, 
such should be noted).

3.  A VA audiologic examination (to 
include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test) should also be 
accomplished.  

4.  Thereafter, the RO should again 
review the claim for a permanent and 
total disability rating for pension 
purposes.  The RO should identify each of 
the veteran's chronic disabilities and 
should assign a percentage rating for 
each disability, and should also 
determine whether any of the veteran's 
disabilities resulted from his own 
willful misconduct.  The RO should also 
apply both the objective and subjective 
tests for a permanent and total 
disability rating for pension. Brown v. 
Derwinski, 2 Vet.App. 444 (1992); Talley 
v. Derwinski, 2 Vet.App. 282 (1992).  
This review should include application of 
both the old and revised psychiatric 
rating criteria, as well as the old and 
revised ear disease criteria which became 
effective November 7, 1996 and June 10, 
1999, respectively.  Consideration should 
be given to the effective date of the 
change in these criteria as noted in 
Rhodan (noted also above). 


If this claim remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and given an opportunity to respond. Thereafter, 
the case should be returned to the Board for further 
appellate consideration.  The veteran need take no further 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



